796 F.2d 276
The NATIONAL ORGANIZATION FOR THE REFORM OF MARIJUANA LAWS(NORML), et al., Plaintiffs/Appellees,v.Francis M. MULLEN, et al., Defendants/Appellants.
No. 85-1883.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted July 16, 1986.Decided Aug. 1, 1986.

R. Elaine Leitner, Keker & Brockett, San Francisco, Cal., Marshall Warren Krause, Larkspur, Cal., for plaintiffs/appellees.
Catherine A. Rivlin, Deputy Atty. Gen., San Francisco, Cal., for defendants/appellants.
On Appeal from the United States District Court for the Northern District of California;  Robert P. Aguilar, Judge Presiding.
Prior Report:  608 F. Supp. 945 (1985).
Before BROWNING, FLETCHER and NELSON, Circuit Judges.

ORDER

1
This case is remanded to the district court for reconsideration of the first sentence of paragraph 3 of the preliminary injunction in light of the United States Supreme Court's decisions in California v. Ciraolo, --- U.S. ----, 106 S. Ct. 1809, 90 L. Ed. 2d 210 (1986), and Dow Chemical Co. v. United States, --- U.S. ----, 106 S. Ct. 1819, 90 L. Ed. 2d 226 (1986).  In addition, the district court may choose to review the specific terms of paragraphs 3 and 4 in light of those same two cases.


2
The district court has thirty days to make any modifications to the preliminary injunction it deems necessary.  Until it does, however, the entire preliminary injunction shall remain in effect.  In all other respects, we sustain the preliminary injunction under the standard of our circuit that the district court did not abuse its discretion in deciding that the seriousness of the questions involved and the balance of hardships required it.   Sierra On-Line, Inc. v. Phoenix Software, Inc., 739 F.2d 1415, 1421 (9th Cir.1984).  We retain jurisdiction to review any appeals from the modification of the preliminary injunction.